DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In the last line of each of claims 1 and 4, it appears that “open” should be --opening-- for proper grammar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2007/0056406) in view of Coker (US 4,362,071).
With respect to claim 1, Klein discloses the claimed device except for the curved base being constructed to cause the tab to lift when the curved base is rotated no a surface of the pull-tab can. Klein discloses a device comprising: 
a jaw portion 18, the jaw portion 18 constructed to engage with a tab 48 of a pull- tab can 42 (as shown in Fig. 4 of Klein); 
a curved base 31, 28 
a lifting tail 27, the lifting tail 27 constructed to, responsive to the user engaging the lifting tail 27 with the tab 48 of the pull-tab can and rotating the curved base 31, 28 on the surface of the pull-tab can, fully open the pull-tab can 42 (as shown in Figs. 5-6 of Klein).
Coker teaches a similar device for opening pull-tab cans including a jaw portion 18 constructed to engage with tab 32 of a pull-tab can (as shown in Figs. 4-6 of Coker). Coker further teaches a curved base 42, 44 such that when a user engages the jaw portion 18 with the tab 32 of the pull-tab can, the curved base 42, 44 is constructed to cause the tab to lift when the curved base is rotated on a surface of the pull-tab can (as shown in Figs. 4 and 6 of Coker). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Coker with the device disclosed by Klein for the advantage of the treads 42A and 42B which prevent slippage of the device while opening a can (Coker, col. 5, lines 45-50). 
With respect to claim 2, the aperture simulating an appearance of an eye of an animal is purely an aesthetic ornamentation of the device. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP, § 2144.04, part I). Thus the ornamental addition of an eye to the device would have been obvious to one ordinary skill in the art. 
With respect to claim 3, the notch simulating an appearance of a neck of an animal is purely an aesthetic ornamentation of the device. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP, § 2144.04, part I). Thus the ornamental addition of a neck to the device would have been obvious to one ordinary skill in the art. 
With respect to claim 4, Klein disclose the claimed method except for the curved base being constructed to cause the tab to lift when the curved base is rotated no a surface of the pull-tab can. Klein discloses a method comprising:
	causing a pull-tab can to be opened via a device comprising: 
a jaw portion 18, the jaw portion 18 constructed to engage with a tab 48 of a pull-tab can 42 (as shown in Fig. 4 of Klein); 
a curved base 31, 28; 
and a lifting tail 27, the lifting tail 27 constructed to, responsive to the user engaging the lifting tail with the tab 48 of the pull-tab can and rotating the curved base 31, 28 on the surface of the pull-tab can, fully open the pull-tab can42 (as shown in Figs. 5-6 of Klein).
Coker teaches a similar method and device for opening pull-tab cans including a jaw portion 18 constructed to engage with tab 32 of a pull-tab can (as shown in Figs. 4-6 of Coker). Coker further teaches a curved base 42, 44 such that when a user engages the jaw portion 18 with the tab 32 of the pull-tab can, the curved base 42, 44 is constructed to cause the tab to lift when the curved base is rotated on a surface of the pull-tab can (as shown in Figs. 4 and 6 of Coker). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Coker with the method disclosed by Klein for the advantage of the treads 42A and 42B which prevent slippage of the device while opening a can (Coker, col. 5, lines 45-50). 

Examiner’s Note
Given that much of Applicant’s invention appears to be drawn to the aesthetic appearance of the device, Applicant may be interested in filing a design patent application for the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 62-44575 is cited to show an example of a pull-tab opening device with an ornamental eye. Bukowski and Russel et al. are cited to show other examples of pull-tab opening devices in which one end of the device is used to lift the tab and the other end of the device is used to further lift the tab or remove the lid. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 26, 2022